Citation Nr: 1034737	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he contracted hepatitis C during 
military service.  He reported that he was probably exposed to 
hepatitis C due to obtaining a tattoo during military service.  
He also indicated that he engaged in intravenous drug use during 
and after military service.  See RO Hearing Transcript at 3 and 
April 2010 VA treatment record.  The service treatment records 
show that between April and May 1971 the Veteran was treated for 
serum or infectious hepatitis, he received a tattoo during 
service and he engaged in intravenous drug use in February 1971.  

The Veteran was provided with a VA examination in July 2008.  The 
examiner provided the opinion that he could not resolve the issue 
of whether or not the Veteran's hepatitis C was most likely due 
to the tattoo he received in 1969 or from intravenous drug use.  
He noted that at the time the Veteran received a tattoo in 
Vietnam, it is possible that the act could have exposed him to 
hepatitis C.  He also asserted that it is also possible that 
later drug use, as early as 1975, could have exposed him to 
hepatitis C when he was using intravenous drugs, but it is 
impossible at this point to determine which of those exposures is 
the cause of his current hepatitis C infection.  

The Board notes that the examiner was asked whether the Veteran's 
hepatitis C is most likely due to the tattoo received in 1969 or 
from intravenous drug use, which is a higher standard of proof 
than what is required by law.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The standard applicable to 
VA claims is "when there is an approximate balance of positive 
and negative evidence regarding the merits regarding any issue 
material to the determination, the Secretary shall give the 
benefit of the doubt to the claimant." 38 U.S.C.A. § 5107(b).   
Therefore, "when a veteran seeks benefits and the evidence is in 
relative equipoise, the law dictates that [the] veteran 
prevails." Gilbert, 1 Vet. App. at 54.  Accordingly, the Board 
finds that a remand is necessary to obtain another VA opinion. 

Accordingly, the case is REMANDED for the following action:

1.	Arrange to have the Veteran's claims file 
reviewed by the VA examiner who conducted 
the examination in July 2008, if 
available, or another VA examiner who is a 
specialist in liver diseases if the July 
2008 examiner is not available, to address 
the following question:  Is it at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
hepatitis C is related to risk factors 
during service to specifically include the 
tattoo he received in 1969.  The examiner 
should discuss the risk factors during 
service, in terms of whether it led to the 
Veteran's contraction of hepatitis C.  In 
that regard, the examiner should 
specifically consider and comment upon the 
following: (a) the Veteran obtaining a 
tattoo in Vietnam and the Veteran engaging 
in intravenous drug use during service and 
(b) the significance of the Veteran's 
treatment for hepatitis during military 
service in April and May of 1971.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.	Upon completion of the foregoing and any 
other development deemed necessary, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for hepatitis C.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


